Citation Nr: 1816812	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-27 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1970.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in February 2013 and April 2013 by the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran presented testimony at a hearing before the undersigned in September 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  TDIU

The Veteran seeks entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

The Veteran is service-connected for (1) posttraumatic stress disorder (PTSD), rated at 50 percent, (2) ischemic heart disease, rated at 30 percent, (3) diabetes mellitus, rated at 20 percent, (4) left upper extremity neuropathy, rated at 10 percent, (5) right upper extremity neuropathy, rated at 10 percent, (6) left lower extremity neuropathy, rated at 20 percent, (7) right lower extremity neuropathy, rated at 20 percent, (8) bilateral tinea pedis, rated at 10 percent, and (9) tinnitus, rated at 10 percent.  The combined evaluation for these disabilities is 90 percent.  As such, the Veteran meets the preliminary schedular criteria for consideration for entitlement to a TDIU.  See 38 C.F.R. § 4.16.  

Thus, the Veteran may be awarded a TDIU if evidence shows that his service-connected disabilities preclude substantial and gainful employment.  The Board finds that the competent evidence of record does support such a conclusion.  

The Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) provides that the Veteran has been unemployed since 1984.  The Veteran was last employed as a floor mechanic in 1984.  Since that time, the Veteran applied for a commercial driver license, which he received, but was unable to find a company willing to insure him.  The Veteran's highest level of education is high school.  The Veteran does not have any additional training, beyond obtaining his commercial driver license.  The Veteran has also provided that he does not possess a great knowledge of computers.  

The Board notes that the Veteran is a recipient of Social Security Administration (SSA) disability benefits.  The SSA records identified right hand limitations, chronic low back pain with right leg symptoms, exogenous obesity, chronic fungal foot infection, hypertension, an adjustment disorder with depressed mood, heart disability, and the residuals of a stroke as the conditions affecting the Veteran's ability to obtain and maintain substantial and gainful employment.  The SSA records further provided that the Veteran was unable to return to his past relevant work as a carpet layer, construction worker, janitor, or delivery driver.  Additionally, the SSA held that the Veteran's, " occupational base for even sedentary labor has been so eroded that he has lacked the residual functional capacity for any type of substantial and gainful work activity."  

The Veteran underwent VA examinations related to his service-connected disabilities in November 2011.  The VA examiner held that the Veteran's service-connected ischemic heart, diabetes mellitus, and tinea pedis do not cause any functional impairment in physical or sedentary employability.  However, the examiner noted that the Veteran's heart disability would prevent the Veteran from performing any occupation that would require heavy manual labor.  The examiner also opined that the Veteran's hearing loss would not preclude employment, but added that the Veteran would have difficulty in settings which rely heavily on spoken communication may be somewhat difficult for him.  

The Veteran was afforded a VA PTSD examination in February 2013.  The examiner provided that the Veteran's PTSD symptomology contributed to occupational and social impairment with reduced reliability and productivity.  The examiner held that the PTSD would not render the Veteran totally incapable of obtaining or maintaining either physical or sedentary employment.  Furthermore,  the examiner held that it was less likely than not that the Veteran's PTSD in combination with all his service-connected related medical issues would render the Veteran totally incapable of obtaining and maintaining sedentary employment.  

The Veteran presented testimony at a September 2015 Board hearing.  The Veteran provided that he has not worked since about 1984 or 1985.  He also provided that he is not trained for anything else.  The Veteran reported several hospitalizations related to his service-connected conditions.  He also testified that he has issues with walking, chest pains, and feet pain.  The Veteran fully contends that his full service-connected disability picture renders unable to obtain and maintain substantial and gainful employment.  

After reviewing all of the evidence above, the Board finds that the Veteran's service-connected disabilities render him unable to secure and maintain substantial and gainful employment.  In making this finding, the Board does not ignore the VA examiners' opinions that the Veteran's service-connected disabilities does not preclude all form of employment, however the Board does note the inconsistency of statements made by the VA examiners with other objective medical evidence of record.  Despite rendering the aforementioned opinions, the examiner noted that the Veteran's heart disability would prevent him from doing heavy manual labor work.  The inability to perform manual labor work due to a service-connected disability is crucial in the Veteran's case.   Based on the Veteran's work experience and education an occupation performing manual labor is one that he is most qualified and most likely to obtain if not for his service-connected disability.  Moreover, the Veteran's hearing loss would make a sedentary job difficult because as noted by the VA examiner, the Veteran would have difficulty in settings which rely heavily on spoken communication.  The Board also finds that a sedentary position would not be an option for the Veteran due to his lack of education and training.  Additionally, the Board notes that SSA decisions are not binding on the Board, however the SSA has held that the Veteran would be unable to return to his past work as a manual laborer, or obtain a sedentary position as well.  Therefore, based on the aforementioned evidence, the Board finds the Veteran's service-connected disabilities render the Veteran unable to secure and follow substantial and gainful employment.  

Based on the foregoing, the Board finds the evidence has shown that the Veteran would be unable to obtain and maintain employment based on his service-connected disabilities.  The appeal is granted.


ORDER

Entitlement to TDIU is granted.  


REMAND

The Veteran is seeking entitlement to an initial disability evaluation in excess of 50 percent for his service-connected PTSD.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the claim.  

The Veteran contends that his service-connected PTSD was more disabling than the assigned 50 percent disability evaluation.  Specifically, the Veteran presented testimony that his PTSD symptoms were more severe than presented in his April 2013 VA examination.  At his September 2015 Board hearing, the Veteran reported a decrease in social interactions, avoidance of crowds, and an increase in anxiety.  

Under the circumstances, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected PTSD.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination);  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

The Veteran also reported that he has received treatment related to his service-connected PTSD at the VA medical facility in Lincoln, Nebraska.  However, review of the record indicates that only records from August 2017 have been associated with the record.  Based on the Veteran's testimony in his Board hearing stated that he undergoes monthly visits to the VA Lincoln medical facility for treatment related to his PTSD.  Thus, additional development is needed to determine if there are outstanding VA medical records related to the Veteran's treatment for PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his service-connected PTSD that is not currently of record, specifically, the VA medical treatment records from the VA medical facility in Lincoln, Nebraska.  

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), schedule a VA mental disorder examination to assess the current nature and severity of the Veteran's major depressive disorder.  The entire electronic claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should describe the Veteran's symptoms, and note the functional impairment of the Veteran's service-connected major depressive disorder and how that impairment impacts employability and daily life.  The examiner must comment on the severity of the major depressive disorder and report all signs and symptoms necessary for evaluating the disability under the raring criteria as indicated by the relevant DBQ.  

A complete rationale should be provided for all opinions given, with explanation of the factors upon which each medical opinion is based.  

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issues on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


